DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 2/15/2021.  Claims 3-4 and 8-10 are currently amended.  Claims 1-14 are pending review in this action.
Applicant’s arguments, see pp. 6-8, filed 2/15/2021, with respect to the provisional non-statutory obvious-type double patenting of claims 1-14.  Hence, the previous provisional non-statutory obvious-type double patenting rejections of claims 1-14 are withdrawn in light of the terminal disclaimer filed. 
Further, the 35 U.S.C. 102 rejections of claims 8-14 in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Terminal Disclaimer
The terminal disclaimer filed on 2/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 2/16/2037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 2/15/2021 with respect to amended claim 8 have been fully considered but they are not persuasive. Applicant argues that Muramatsu fails to disclose the limitation, “an entirety of the columnar support has an open porosity of 20% or more.”  Applicant submits that the Office interprets oxidation layer 10 of Muramatsu as part of the recited “columnar support”, which Muramatsu teaches is “preferably configured to be dense so as to have a relative density… of 85% or above [par. 0072].  However, upon review of the rejection presented in the Office action mailed 2, wherein the upper end portion has a lower porosity than that of the central portion, i.e., by provision of the oxidation suppression layer 10.  Specifically, the columnar support itself is taught to have a porosity of equal to or greater than 30% [par. 0087].  However, the position of the Office is that the porosity of the upper end is externally reduced by provision of the oxidation suppression layer 10 which is a dense component.  That is, the term “porosity”, as it pertains to the columnar support, is not limited to indicate the density of the columnar support, or any portion thereof.  
Support for this interpretation was reasonably made in light of the disclosure of the instant application.  For example, paragraphs [0090-101] of the disclosure of the instant application teach a method of manufacturing a cell in which several green compacts of supports are prepared and calcined, which is then followed by coating or immersing lower end portions thereof in a slurry including a mixture of powdered ZrO2 and Y2O3, a powdered binder, and a solvent to prepare a reinforcement layer at lower end portions, where the coated green compacts are subsequently subject to debinding, burning, and baking to complete the formation of the cells [see PgPublication].  The disclosure also teaches that Comparative Example of cells not having such reinforcement layers are formed.  Then, porosities of the central portion and lower end portions are measured and compared for each of the Example and Comparative Example and disclosed in Table 1.  As apparent by the results of Table 1 and the discussion provided in paragraph [0107], it is the provision of the reinforcement layer at the lower end portion which effectively reduces the porosity at the lower end portion relative to the central portion.  It should be noted that no such procedure or example for rendering the upper end portion of the support to have a lower porosity relative to the central portion is discussed in the disclosure.  Instead, it is merely stated that the upper end portion of the support has lower porosity than the central portion of the support in paragraph [0054] in the same context as the lower end portion [par. 0053] in 10, which would effectively reduce the porosity of the upper end portion relative to the central portion in a similar manner that the reinforcement layer does for the cells manufactured according to the disclosure of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “porosity” in line 12 of claim 8 is used by the claim to 2a formed in the columnar support 2 to diffuse therethrough and towards the fuel electrode layer 3 at the main surface thereof) [Fig. 2A].  For examination purposes, and in light of the specification, both terms are interpreted to mean open porosity such that the gases flowing into channels formed in the columnar support are allowed to diffuse therethrough and towards the electrode layer at a main surface thereof.
Claims 9-14 are similarly rejected due to dependency from base claim 8.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Muramatsu (US 2011/0256464 A1).
Regarding Claim 8, Muramatsu discloses a cell comprising:
a columnar support 2 comprising, in a longitudinal direction, a lower end portion (e.g., left-most end in Fig. 1), an upper end portion (e.g., right-most end in Fig. 1), and a central portion between the lower end portion and the upper end portion; and
an element (fuel cell 1a) comprising a first electrode layer 3, a solid electrolyte layer 4, and a second electrode layer 5 laminated in sequence on the columnar support,
wherein an entirety of the columnar support has an open porosity of 30% or more, and the upper end portion has a lower porosity than that of the central portion (i.e., by provision of the oxidation suppression layer 10 – refer to Response to Arguments section above for a complete explanation) [pars. 0062,0068-73,0087; Figs. 1-6].
Claim 9, Muramatsu discloses the cell further comprises an interconnector 6, wherein the columnar support further comprises a first outer face and a second outer face (i.e., pair of flat portions n), the element is disposed on the first outer face, the interconnector is discposed on the second outer surface, and in the central portion the first main face has a higher porosity than the second main face (i.e., the first main face absorbs comprises the element forming a fuel cell which receives gas through the porous columnar support flowing through gas channels 7, and the interconnector is made of a metal in the interest of gas leakage prevention such that the cell of Muramatsu is necessarily more lower in porosity at the second outer surface) [pars. 0082-83,0096-97; Figs. 2].
Regarding Claim 10, Muramatsu discloses the columnar support further comprises a first outer face and a second outer face, and the lower end portion the first outer face has a lower porosity than the second outer face (i.e., the first main face absorbs comprises the element forming a fuel cell which receives gas through the porous columnar support flowing through gas channels 7, and the interconnector is made of a metal in the interest of gas leakage prevention such that the cell of Muramatsu is necessarily more lower in porosity at the second outer surface) [pars. 0082-83,0096-97; Fig. 2].
Regarding Claim 11, Muramatsu discloses a reinforcement layer (intermediate layer 8) laminated on the solid electrolyte layer at the lower end portion, the reinforcement layer comprising an oxide that further comprises a rare earth oxide, wherein the solid electrolyte layer comprises the oxide and also further comprises the rare earth oxide in a different content than the rare earth oxide in the reinforcement layer [pars. 0091-94; Fig. 6].
Regarding Claim 12, Muramatsu discloses a cell stack assembly 14 comprising a plurality of the cells according to claim 8, wherein the lower end portion of cells of the plurality of the cells is bonded to a manifold 14 with a bonding agent [par. 0135; Fig. 7].
Claim 13, Muramatsu discloses a module 11 accommodating the cell stack assembly according to claim 12 in a container (housing 12) [pars. 0135-137; Fig. 7].
Regarding Claim 14, Muramatsu discloses a module-accommodating assembly (fuel cell device 21) comprising an exterior case accommodating the module according to claim 13 and accessories configured to operate the module [pars. 0138-141; Fig. 8].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724